ORDER
The Supreme Court of the United States on its docket No. 74—1184 on January 19, 1976, - U.S. -, 96 S.Ct. 852, 47 L.Ed.2d 80, vacated the judgment of this court, 503 F.2d 271, and remanded the case for further consideration in the light of American Foreign Steamship Co. v. Matise, 423 U.S. 150, 96 S.Ct. 410, 46 L.Ed.2d 354, decided by the Supreme Court on December 16, 1975.
Pursuant to that mandate we remand the above-entitled cases to the United States District Court for the Northern District of California for further consideration in the light of American Foreign Steamship Co. v. Matise, supra.